Exhibit 4.3 REGISTRATION AGREEMENT THIS REGISTRATION AGREEMENT is entered into as of November 25, 2013 by and between Celsion Corporation, a Delaware corporation (the “ Company ”), and Hercules Technology Growth Capital, Inc., a Maryland corporation (“ Hercules ”). RECITALS WHEREAS, in connection with the transactions contemplated by that certain Loan and Security Agreement of even date herewith between the Company and Hercules (the “ Loan Agreement ”), the Company has issued to Hercules that certain Warrant Agreement dated as of the date hereof (as amended and in effect from time to time, the “ Warrant ”), representing the right of Hercules to purchase certain shares of the Company’s common stock, $0.01 par value per share (together with any securities for which the outstanding shares of such common stock are exchanged or substituted pursuant to a reorganization, recapitalization, exchange offer or the like, “ Common Stock ”); and WHEREAS, as additional consideration to Hercules for its agreements in the Loan Agreement, the Company has agreed to use commercially reasonable efforts to cause the Registrable Securities (as defined below) to be registered for re-sale by Hercules (and/or its assignees or transferees) under the Securities Act (as defined below) pursuant to and in accordance with this Agreement; NOW, THEREFORE, in consideration of the premises and the mutual agreements herein contained, and for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I DEFINITIONS Section 1.1 Definitions . In addition to the definitions set forth above, the following terms, as used herein, have the following meanings: “ Accretion Date ” means, as to any shares issued or issuable under the Warrant, the date on which the Warrant first became exercisable for such shares in accordance with its terms. For avoidance of doubt, the Accretion Date of the Initial Shares (as defined in the Warrant) is the date hereof. “ Affiliate ” of any Person means any other Person directly or indirectly controlling or controlled by or under common control with such Person. For the purposes of this definition, “control” when used with respect to any Person, means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “ Agreement ” means this Registration Agreement, as it may be amended, supplemented or restated from time to time. “ Business Day ” means any day except a Saturday, Sunday or other day on which commercial banks in the City of New York, New York are authorized by law to close. “ Charter ” means the Certificate of Incorporation of the Company, as amended and/or restated and in effect from time to time. “ Commission ” means the U.S. Securities and Exchange Commission. “ Exchange Act ” means the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. “ Holder ” means Hercules or any assignee or transferee of Hercules. “ Indemnified Party ” has the meaning set forth in Section 2.7. “ Indemnifying Party ” has the meaning set forth in Section 2.7. “ Person ” means an individual or a corporation, partnership, limited liability company, association, trust, or any other entity or organization, including a government or political subdivision or an agency or instrumentality thereof. “ Registrable Securities ” means the shares of Common Stock issued and issuable upon exercise of the Warrant, together with all shares of Common Stock, if any, issued to Holder in respect thereof by way of a stock dividend or split or otherwise, until the earliest of (i) a registration statement (including a Shelf Registration Statement) covering such shares has been declared effective by the Commission and such shares have been disposed of pursuant to such effective registration statement, (ii) such shares can be publicly sold under Rule 144 without volume limitation or other restriction and, upon any proposed sale by Holder pursuant to Rule 144, counsel for the Company shall have delivered all required legal opinions, if any, necessary for the Company’s transfer agent to effect such sale within two (2) business days thereafter, or (iii) the first anniversary of the effective date of the Shelf Registration Statement. “ Registration Expenses ” has the meaning set forth in Section 2.4. “ Required Date ” means, as to any shares issued or issuable under the Warrant, the date that is ninety (90) days following the Accretion Date of such shares, or as soon as possible following the Company’s receipt of comments, if any, from the Commission on the Shelf Registration Statement. “ Resale Shelf Registration ” has the meaning set forth in Section 2.1(a). “
